UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6325


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RUSSELL JONATHAN CARROLL,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (7:11-cr-00070-D-1)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell Jonathan Carroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Russell Jonathan Carroll appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See United States v. Carroll, No. 7:11-cr-00070-D-1 (E.D.N.C. Jan. 25, 2018); see

also Freeman v. United States, 564 U.S. 522, 526 (2011) (recognizing that federal courts

“are forbidden, as a general matter, to modify a term of imprisonment once it has been

imposed,” but recognizing that § 3582(c)(2) provides a narrow exception if a “Guidelines

sentencing range has been lowered by retroactive amendment” by the Sentencing

Commission (internal quotation marks omitted)).       We deny Carroll’s motion for a

transcript at government expense. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2